     Before the Enforcement Division of the Securities and Exchange Commission




                                                SEC File No. A-03907-A
In the Matter of CapWealth Advisors, LLC




                    EXPERT REPORT OF JONATHAN R. MACEY


                                    June 13, 2020




 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 1 of 47 PageID #: 231
                                                   TABLE OF CONTENTS

I.       Introduction ......................................................................................................................... 1
         A.         Qualifications .......................................................................................................... 1
         B.         Scope of Engagement ............................................................................................. 2
         C.         Information Considered .......................................................................................... 3
II.      Summary of Opinions ......................................................................................................... 3
III.     Background Facts and Context ........................................................................................... 4
IV.      Support of Opinions ............................................................................................................ 8
         A.         Support for my Opinion One that any alleged failure to disclose was
                    not material. The record indicates, and for purposes of this Report I

                    the share class for its clients that offered the best overall terms of
                                                                         management practices as they
                    related to fees deprived investment advisors of any incentive to guide
                    clients towards high fee share classes because CapWealth discounted
                    its standard advisory fee (or provided other discounts) to off-set any
                    12b1 fee imposed by a fund that was imposed, such as in cases where
                    only a share class that paid a 12b-1 fee was available to a particular
                    investor. This fact differentiates CapWealth from other advisors who
                    may have faced these sorts of conflicts because such other advisers had
                    a financial incentive to select a higher cost share class that paid a 12b-1
                    fee. This substantive difference makes disclosure immaterial in this
                    context. .................................................................................................................... 8
         B.         Support for Opinion Two that the SEC has long taken a practical,
                    holistic approach to disclosure. Here the appropriate disclosures were
                    made in a variety of ways (prospectus, confirmation and in in-person
                    conversations with clients). Any decision to insist that disclosure is
                    only proper and appropriate if it is contained in Form ADV Part 2A is
                    inconsistent with long-standing SEC disclosure policies that provide
                    significant benefits to investors. ............................................................................. 9
         C.         Support for Opinion Three that the duty of best execution requires that
                    customers receive the most favorable terms commercially available for
                    their trades. Here the record indicates that CapWealth customers who
                    paid 12b-1 fees received best execution of their trades. ....................................... 13
         D.         Support for Opinion Four that the
                    corporate governance and culture was directed at instilling a culture of
                    compliance in the firm. This indicates that a lack of scienter or
                    intention to engage in wrongdoing ....................................................................... 15
V.       Conclusion ........................................................................................................................ 15




                                                         {00140781.DOCX / ver: }i


      Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 2 of 47 PageID #: 232
I.         Introduction

           A.        Qualifications

              1.       I am the Sam Harris Professor of Corporate Law, Corporate Finance, and

     Securities Law at Yale Law School, and a Professor at the Yale School of Management. I am



     School of Management, and Chair of the Yale University Advisory Committee on Investor

     Responsibility. I serve on the Executive Committee of the Yale Law School Center for the Study

     of Corporate Law. I am also a member of the European Corporate Governance Institute. I serve

     on the Members Consultative Group for the Amer

     Law/Corporate Governance Project. I teach courses on Business Organizations, Corporate

     Governance, Corporate Finance, and Banking and Financial Institutions Regulations.

     Additionally, I have authored more than 100 articles and more than half a dozen books on topics

     including corporate governance, the regulation of the financial services industry, and the

     economic role of reputation in corporate finance and investment banking.1

              2.       Prior to joining the Yale faculty in 2004, I taught at Cornell University as the

     J. DuPratt White Professor of Law from 1991 to 2004. I was also a tenured law professor at the

     University of Chicago from 1990 to 1991 and Cornell University from 1987 to 1990. I have

     been a visiting professor at several universities including Harvard, the Stockholm School of


1
    These publications include, in addition to articles focused on the law and economics of best execution and on conflicts


                                                               edition, 2017) (with Robert Hamilton and Douglas Moll);




of Applied Corporate Finance, 18-29 (2010).

                                                              1

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 3 of 47 PageID #: 233
    Economics, the University of Tokyo, and the University of Virginia. Outside of academics, I

    serve as a member of the Economic Advisory Board of the Financial Industry Regulatory

    Authority (FINRA).

           3.         I have more than 30 years of experience in the research and study of corporate

    governance, financial institutions, and securities regulation, including disclosure policy,

    conflicts of interest and the duty of best execution from the perspective of economic and public

    policy. My expertise also includes knowledge of the policies underlying the regulation of mutual

    funds. In the course of my research, I have also extensively reviewed corporate filings, including

    SEC filings by mutual funds and public companies, and corporate governance documents. My

    complete curriculum vitae, which includes a list of my publications, is attached as Appendix A

    to this Report.

           4.         I am being compensated at my current standard rate of $1,250 per hour for my

    time and reimbursed for my out-of-pocket expenses in connection with my review of the record,

    preparation of this Report, and provision of testimony. My compensation is not dependent on

    the content of my Report or testimony or the outcome of this investigation or any subsequent

    litigation. My prior testimony over the past four years is provided in Appendix B.

         B.      Scope of Engagement


           5.         I have been retained by Leader, Bulso & Nolan, PLC, and Cahill, Gordon Reindel

    LLP counsel for the CapWealth Advisors LLC parties,2

    imposition and disclosure of certain 12b-1 fees paid by CapWealth clients from a public policy

    and economic perspective. Specifically, I analyze the materiality of any alleged non-disclosure


2
 The CapWealth Advisors LLC parties include CapWealth Advisors, LLC, Timothy J. Pagliara, and Timothy R.
Murphy.

                                                    2

    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 4 of 47 PageID #: 234
    of such fees from the perspective of ordinary and customary investment advisor behavior. I also

    analyze the appropriateness and quality of the disclosures that were made. Finally, I analyze the

    trades involving 12b-1 fees from the point of view

                                                  such a duty applies in this context.3

         C.         Information Considered


           6.        In forming my opinions, I have drawn upon my education, experience, and

    knowledge acquired through decades of teaching, research and writing in the economics and

    public policy of disclosure, best execution of trading orders, corporate governance, economics,

    law and economics, finance, and other areas of expertise.

           7.         I reserve the right to modify or supplement the opinions expressed in this Report,

    including in response to the review of new evidence, in response to opinions or arguments by

    any expert that the Commission may retain, and in response to any ruling by a Court or

    administrative judge.

II.      Summary of Opinions


           8.         Below are summaries of the four (4) opinions that I have formulated in this

    matter. I hold these opinions to a high degree of certainty. I discuss and provide support for

    these opinions in the sections that follow.

                Any alleged failure to disclose was not material. The record indicates, and for purposes
                of this Report I have assumed, that CapWealth
                the mutual fund share class for its clients that offered the best overall terms of execution
                                                                    rnance practices as they related to fees
                deprived investment advisors of any incentive to guide clients towards higher fee share
                classes because CapWealth discounted its standard advisory fee (or provided other

3
 See Part IV. C., infra for a discussion of the interaction of Rule 22
best execution.

                                                           3

    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 5 of 47 PageID #: 235
                discounts) to off-set any 12b-1 fee imposed by a fund, such as in cases where only a
                share class that paid a 12b-1 fee was available to a particular investor, or when paying
                a 12b-1 fees and deducting the fee from the standard advisory fee was best for the client
                for the tax reasons discussed below.4 This fact differentiates CapWealth from other
                advisors who may have faced conflicts because they had a financial incentive to select
                a higher cost share class that paid a 12b-1 fee. This substantive difference makes
                disclosure immaterial.

                The SEC has long taken a practical, sensible, holistic approach to disclosure. Here
                appropriate disclosures of 12b-1 fees were made in a variety of ways, including by
                prospectus, confirmation and actual in-person conversations with clients. Any decision
                to insist that disclosure is only proper and appropriate if it is contained in Form ADV
                Part 2A is inconsistent with long-standing SEC disclosure policies that provide
                significant benefits to investors.

                To the extent that the duty of best execution applies in this context, it requires brokers
                and investment advisers to provide their customers the most favorable terms
                commercially available for their trades. Here the record indicates that CapWealth
                customers who paid 12b-1 fees received best execution of their trades, even if the
                definition of best execution is expanded to include the post-execution fees for expenses
                imposed by a mutual fund.

                The Record shows that CapWea                                   s directed at instilling a
                culture of compliance in the firm. This culture of compliance, which included hiring
                expert advisors to guide the 12b-1 disclosure process, indicates that a lack of scienter
                or intention to engage in wrongdoing

III.     Background Facts and Context


           9.        Recently, the Securities and Exchange Commission ("Commission") has filed

    numerous actions in cases in which an investment adviser failed to make certain disclosures

    relating to its selection of mutual fund share classes that paid the adviser (as a dually registered

    broker-dealer) or its related entities or individuals a fee pursuant to Rule 12b-1 of the Investment



4
  See infra
marketing, distributing and account servicing. This fee includes the fees paid to compensate brokers who sell fund
shares. FINRA rules dictate that 12b-1 fees cannot exceed 1.00%. 12b-1 payments are mainly used "to compensate
sales professionals for advice and assistance given to buyers of fund shares." John D. Rea & Brian K. Reid, Trends in
the Ownership Cost of Equity Mutual Funds, INV. CO. INST. PERSPECTIVE, Nov. 1998, at 1. Such payments have
                                                              ly to encourage growth, but also to stimulate improved



                                                         4

    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 6 of 47 PageID #: 236
    Company Act of 1940 ("12b-1" fee) when a lower-cost share class for the same fund was

    available to clients.5

            10.     The levying of 12b-1 fees began in the 1980s when the SEC formally recognized

    that mutual funds could pass distribution costs directly to shareholders.6 While such fees are

    controversial in some circles,7 properly used, they provide a valuable mechanism for

    incentivizing brokers and investment advisers to educate unsophisticated clients about the

    benefits of mutual funds and diversified equity investing. Such fees provide an avenue by which

    certain clients appropriately can add equity investments to asset portfolios that might otherwise

    consist entirely of bank accounts of various kinds. Put simply, the fees associated with mutual

    funds are socially desirable and efficient when properly used because they allow the financial

    system to achieve the ultimate goal of mutual fund                                     e with relatively little
                                                                     8
    wealth, education or informati




5
   February 12, 2018, United States Securities and Exchange Commission, A
                                                            cement/scsd-initiative (hereinafter SCSDI); See also, SEC
                                       s Share Class Selection Disclosure Initiative to Encourage Self-Reporting and
                                            ttps://www.sec.gov/news/press-release/2018-15
6
  17 C.F.R. § 270.12b-1 (1999). Shortly after the adoption of Rule 12b-1 thousands of mutual funds adopted rule 12b-
l plans. Joel H. Goldberg & Gregory N. Bressler, Revisiting Rule 12b-1 Under the Investment Company Act, 31 SEC.
& COMMODITIES REG. REV. 147 (1998). Rule 12b-1 fees provide a means by which pricing and distribution
could be reordered through the imposition of conditional deferred sales loads. Terry R. Glenn et al., Distribution in
Mid-Decade: Coping with Success and Other Problems, in INVESTMENT COMPANIES 1986, at 84 (PLI Corp.
Law Practice Course, Handbook Series No. B4-6746m 1986).
7
  John C. Bogle, Mutual Fund Industry Practices and their Effect on Individual Investors, Statement before the U.S.
House of Representatives, Subcommittee on Capital Markets, Insurance, and Government Sponsored Enterprises of
the Committee on Financial Services (Mar. 12, 2003).
8
  John Coates and Glenn Hubbard, Competition in the Mutual Fund Industry: Evidence and Implications for Policy,
at 46 http://www.law.harvard.edu/programs/olin_center/papers/pdf/Coates_592.pdf . In addition to competing on
price, mutual funds also compete on the basis of equity mutual funds compete on non-price factors such as service
quality and scope, reputation of fund managers, breadth of fund complex, and, most importantly, performance returns
to shareholders. U.S. General Accounting Office, Mutual Fund Fees: Additional Disclosure Could Encourage Price
Competition, GAO/GGD-00-126 (Washington, D.C.: June 7, 2000).


                                                         5

    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 7 of 47 PageID #: 237
            11.     On February 12, 2018, the Commission announced its Share Class Selective

    Disclosure Initiative (SCSD Initiative).9 In the SCSD Initiative, the Division of Enforcement

    announced that it would recommend that the Commission accept favorable settlement terms for

    investment advisers that self-report to the Division possible securities law violations relating to

    their failure to make necessary disclosures concerning mutual fund share class selection. 10

            12.     The SCSD Initiative targets Investment advi

    in applicable Forms ADV (i.e., brochure(s) and brochure supplements) the conflict of interest

    associated with the 12b-1 fees the firm, its affiliates, or its supervised persons received for

    investing advisory clients in a fund's 12b-1 fee paying share class when a lower-cost share class
                                          11
                                                In announcing its SCSD Initiative, the Division of

    Enforcement recommended that investment advisors who had not disclosed the relevant

    information related to 12b-1 fe

    doing so they would be able to

    staff might recommend that the Commission accept favorable settlement terms for self-reporting
                          12



            13.    It appears clear that there are two public policy concerns at the heart of the

                                                         ss selection and disclosures. These concerns

    relate to the obligations to disclose conflicts of interest, and the obligation to seek best execution

    of customer orders that stem from the fiduciary duties of care and loyalty that investment advisers




9
       United States Securities & Exchange Commission, Share Class Selection Disclosure Initiative,
https://www.sec.gov/enforce/announcement/scsd-initiative.
10
   Id.
11
   Id.
12
   Id


                                                     6

    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 8 of 47 PageID #: 238
     owe to their clients.13     As such it seems clear that investment advisers, such as those at

     CapWealth, that have eliminated conflicts of interest by rendering such conflicts of interest

     immaterial by lowering its standard (one (1) percent) advisory fee to offset entirely any 12b-1

     fees paid by customers the conflicts of interest have been eliminated and best execution has been

     achieved.

            14.     From a governance perspective, the most fundamental insight is that when dealing

                                                             ould always be to work to avoid such conflicts

     in the first place whenever possible. It is only if conflicts of interest cannot be avoided that they

     have to be ameliorated or mitigated through disclosure or other means. 14

            15.     In the case of CapWealth, the conflicts of interest posed by the sale of mutual

     funds with multiple classes were avoided altogether because Ca

     unlike all of the other investment advisers whose disclosures have been targeted in this

     enforcement initiative, had no financial incentive to select a higher cost share class that paid a

     12b-1 fee, since those very fees were returned to the customer in the form of a reduction in the

     standard (one percent) advisory fee charged to the customers paying the 12b-1 fees.




13
                                                              Mutual Fund Share Class Selection and Disclosure (and
                                     , 2019, https://www.hardincompliance.com/wp-content/uploads/2018/05/share-
class-selection-process-4-30-2018.pdf (accessed June 2, 2020).
14
   Thomas L. Carson, Conflicts of Interest, 13 J. BUS. ETHICS 387, 387 (in ordinary cases it is wrong, all things
considered, to allow- an avoidable conflict of interest to occur). See also id, at 392
to attach to agents in unavoidable conflicts of intere                                d Geoffrey Miller, An Economic
Analysis of Conflict of Interest Regulation, 82 IOWA L.
                    in Ethics and Agency Theory, Norman Bowie and R. Edward Freeman, eds. (Oxford, 1992), pp.
187-203.

                                                         7

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 9 of 47 PageID #: 239
IV.       Support of Opinions


          A.       Support for my Opinion One that any alleged failure to disclose was not
                   material. The record indicates, and for purposes of this Report I have
                                                               advisors generally selected the share
                   class for its clients that offered the best overall terms of execution available.
                                                                   they related to fees deprived
                   investment advisors of any incentive to guide clients towards high fee share
                   classes because CapWealth discounted its standard advisory fee (or provided
                   other discounts) to off-set any 12b1 fee imposed by a fund, such as in cases
                   where only a share class that paid a 12b-1 fee was available to a particular
                   investor or where paying a 12b-1 fee and offsetting that fee by a reduction in
                   the investment advisory fee was the most efficient cost structure for the client.
                   This fact differentiates CapWealth from other advisors who may have faced
                   these sorts of conflicts because such other advisers had a financial incentive to
                   select a higher cost share class that paid a 12b-1 fee. This substantive
                   difference makes disclosure immaterial in this context.

             16.     Any 12b-1 fees paid by CapWealth customers were offset by reductions in the

     standard advisory fees charged by CapWealth.15 As such, the net effect on a customer of

     incurring 12b-1 fees, when accompanied by an offsetting deduction in the standard advisory fee,

     was zero.

             17.     Thus, due to this offsetting of fees, the particular 12b-1 fees paid by CapWealth

     clients were immaterial because an ordinarily prudent, rational investor would not consider such

     fees to be important or even relevant to his or her investment decision.

             18.     In the case of CapWealth, the conflicts of interest that ordinarily exist when 12b-

     1 fees are collected by advisers were avoide

     advisers, unlike other investment advisers whose disclosures have been targeted in this

     enforcement initiative, had no financial incentive to select a higher cost share class that paid a




15
     Phoebe Venable, Deposition Before the U.S. Securities & Exchange Commission, April 30, 2020, at 118, 132,

consideration that we were                           See also Id. at page 141 (same).

                                                       8

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 10 of 47 PageID #: 240
     12b-1 fee, since those very fees were returned to the customer in the form of a reduction in the

     advisory fees charged to the customers paying the 12b-1 fees.

             19.      Ms. Phoebe Venable confirmed that when clients were placed in a share class that

                                          advisory fee was correspondingly reduced. As established in

                                                             disclosed to the clients. The clients knew

     that it was in our --that it was part of our business model, that it helped us provide small investors

     and small accounts with a very

           20.      Thus, CapWealth, in order to offset the 12b-1 fees, would provide clients paying

such fees with an economic benefit in the form of a corresponding reduction in other fees that they

were paying. Such fees would, as Ms. Venabl
                                                  16



           B.       Support for Opinion Two that the SEC has long taken a practical, holistic
                    approach to disclosure. Here the appropriate disclosures were made in a
                    variety of ways (prospectus, confirmation and in in-person conversations with
                    clients). Any decision to insist that disclosure is only proper and appropriate
                    if it is contained in Form ADV Part 2A is inconsistent with long-standing SEC
                    disclosure policies that provide significant benefits to investors.

             21.      Mutual funds typically disclose their corporate governance structures and

     business models and pricing strategies in various filings, including pre-purchase sales materials

     (brochures), prospectuses, registration statements, annual reports, proxy statements and post-sale

     confirmations.

             22.      The two fundamental elements of the SEC disclosure framework are: (1) all

     material information must be disclosed; (2) when a particular disclosure is made, sufficient




16
     Id. at 117-118; 140-141

                                                       9

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 11 of 47 PageID #: 241
     additional disclosures must be made, if necessary, in order to make such particular disclosures

     not misleading.

            23.     Here the record indicates that the 12b-1 fees were disclosed. For example, as

     Timothy Pagliara, a registered representative and the principal owner of CapWealth, testified at

     his deposition before the Securities and Exchange Commission, he would explain to clients any

     receipt of 12b-1 fees verbally and how such fees flowed to him in his role as a registered

     representative or as an owner of CapWealth.17

            24.     Similarly, Phoebe Venable testified that she discussed with her clients who were

     investing in a mutual fund that had 12b-1 fees, the nature of those fees verbally. These

     explanations included a discussion that the 12b-1 fees factored into negotiating a discount on

     advisory fees. Ms. Venable also explained to her clients that many of the funds in which they

     were invested had lower cost share classes that did not have 12b-1 fees for which they were

     eligible.18 When a specific mutual fund share class was selected Ms. Venable also informed her

     clients of whether they were eligible for lower cost share classes of the same fund. 19

            25.     These disclosures, of course, are the very same ones that the SEC claims should

     have been made, but in the Form ADV, rather than in actual conversation.

            26.     Importantly, there are qualitative differences in disclosures, both in terms of the

     format of such disclosures and in terms of the substance of such disclosures. Specifically,

     disclosures written with significant jargon or tucked away in a footnote likely will not have the




17
   Timothy Pagliara, Deposition Before the U.S. Securities & Exchange Commission, May 1, 2020, at 107.
18
   Venable Deposition, supra, at 139-141.
19
   Id.

                                                      10

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 12 of 47 PageID #: 242
     same force and effect as a disclosures that are written in plain English and featured prominently

     in disclosure forms, or are carefully explained in-person to a client.

            27.     Here, in my opinion, the disclosures made here were of the highest quality

     because they were delivered orally, in an interactive format.

            28.     From a public policy point of view, it would be misguided to pursue enforcement

     policies that discourage or diminish the value and importance of in-person disclosures such as

     those that occurred here.

            29.     It is well-settled that disclosures can be accomplished in a variety of ways. It

     does not make sense from a public policy point of view to discourage or diminish one method

     of disclosure such as oral disclosures, particularly where the alternative disclosure approach

     likely provides retail clients with more and better information as well as with the opportunity for

     asking questions and for other interaction.

            30.     It is well established that investors typically do not read the disclosure documents

     such as Annual Reports, proxy statements, mutual fund prospectuses, or mutual fund shareholder

     reports, with which they are supplied by brokers, investment advisers and others. 20 Moreover,

     it also is widely understood that the primary and dominant source of information for individual

     investors are communications from their investment adviser or broker. 21 Following investment

     advisers and brokers as sources of information were the internet, friends and family, magazines,

     newspapers, with prospectuses ranking barely above television, and only five percent of

     respondents reporting prospectuses as their main source of information about investments. 22



20
   Abt SRBI, Mandatory Disclosure Documents Telephone Survey, https://www.sec.gov/pdf/disclosuredocs.pdf
21
   Id. at page 4, Figure 3.
22
   Id.

                                                     11

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 13 of 47 PageID #: 243
             31.     Specifically with regard to mutual fund prospectuses, an empirical research study

     using survey methodology specifically directed at mutual fund prospectuses, reported that nearly

     most investors who received mutual fund prosp
                                              23



             32.     In other words, the oral communication of 12b-1 fees by investment advisers that

     was done by CapWealth was a superior mode of disclosure to the alternative, written disclosure

     that the SEC advocates in its recent SCSD enforcement initiative. By orally communicating the

     fee information, the advisers made sure that the relevant information actually was conveyed and

     was not lost inside of some unread document. Moreover, advisers making oral disclosures of

     12b-1 fees had the opportunity to make sure that clients fully understood the fees that were being

     disclosed because such oral disclosure was, by its very nature, interactive, allowing the

     opportunity for questions and answers, and increasing the odds that such disclosures would be

     fully internalized by clients.

             33.     Other cases brought by the SEC presented a different set of facts than the fact

     pattern presented here. Specifically, in other cases, the SEC brought enforcement actions against

                                      sclose in their Forms ADV or otherwise its conflicts of interest

     related to (a) their receipt of 12b-1 fees, and/or (b) their selection of mutual fund share classes
                         24
                              Here, in stark contrast, the issue is not the complete lack of disclosure, or


23
   Id. at p. 56
24
   In the Matter of Wells Fargo Clearing Services, LLC and Wells Fargo Advisors Financial Network, LLC, Investment
Advisers Act of 1940, Release No. 5199 / March 11, 2019, Administrative Proceeding File No. 3-19102, Order
Instituting Administrative and Cease-and-Desist Proceedings, Pursuant to Sections 203(e) And 203(k) of the
Investment Advisers Act of 1940, Making Findings, and Imposing Remedial Sanctions and a Cease-and-Desist Order,
at 2 (emphasis supplied). See also, In the Matter of Merrill, Lynch, Pierce, Fenner & Smith, Incorporated, Investment
Advisers Act of 1940 Release No. 5479 / April 17, 2020, Administrative Proceeding File No. 3-19753, Order
Instituting Administrative and Cease-and-Desist Proceedings, Pursuant to Sections 203(e) And 203(k) of the
Investment Advisers Act of 1940, Making Findings, and Imposing Remedial Sanctions and a Cease-and-Desist Order,


                                                         12

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 14 of 47 PageID #: 244
     even inadequate disclosure, but rather the fact that the disclosures were made orally, and in

     writings other than in Form ADV, which, appare

     making this particular disclosure. Clearly, a firm such as CapWealth that has been disclosing its

     12b-1 fees, albeit in a non-preferred format, should not be subject to the same sanctions as Merrill

     Lynch or Wells Fargo that were making either inadequate disclosures or no disclosures

     whatsoever.

          C.       Support for Opinion Three that the duty of best execution requires that
                   customers receive the most favorable terms commercially available for their
                   trades. Here the record indicates that CapWealth customers who paid 12b-1
                   fees received best execution of their trades.

            34.      The duty of best execution that applies to brokers and investment advisers

     requires that customers receive the most favorable terms commercially available for their

     trades.25 Here the testimony was clear and unequivocal that if a mutual fund had more than one

     share class and some classes featured 12b-1 fees, but and other classes were not, the investment

     advisers used the class with the lower fees as long as such a class was available. 26

            35.      Moreover, as discussed above, when 12b-1 fees were charged, the investment

                                            of one percent or less was reduced to offset such fees.



                                                                      disclose adequately to its clients either in its Forms
ADV or otherwise its conflicts of interest related to (a) its receipt of 12b-1 fees, and/or (b) its selection of mutual fund
25
                                                      & Economics of Best Execution, J. FINANCIAL
INTERMEDIATION 6, 188-223, (1997). The legal duty of best execution is widely recognized under securities laws
and exchange rules. For example, in



(1995) (cited in In re E.F. Hutton & Co., Securities Exchange Act Release No. 25887, (1988 Transfer Binder) Fed.
Sec. L. Rep. (CCH) ¶ 84303, 89326 at 89326 (July 6, 1988); Restatement (Second) of Agency ¶ 1 (1957)). Merrill
Lynch at *760 (citing Payment for Order Flow, Exchange Act Release No. 34902 (1994 Transfer Binder) Fed. Sec.
L. Rep. (CCH) ¶ 85444, 85849 at 85854 n. 28. Order Execution Obligations, Exchange Act Release No. 34-37619A,
60 Fed. Reg. 48290, 48322.
26
   Deposition of Timothy Murphy before the Securities & Exchange Commission, May 19, 2020, at 83-84.


                                                            13

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 15 of 47 PageID #: 245
            36.   The practices followed by CapWealth in purchasing mutual funds on behalf of

                                                              fiduciary duties require and are consistent with

     best industry practices.

          37.       I note that under the forward pricing rule (22c-1),27 trades in U.S.-based, open-

end mutual funds are required to be priced at the next net asset value per share (NAV) calculated

after an order is placed. The vast majority of mutual funds calculate their NAVs once per day,

usually sometime after 4 p.m. Eastern time. This means that all orders that are placed before 4

p.m. must be priced at the current-day NAV as calculated after the market closes.28 As such, taking

account of rule 22c-1, the duty of best execution for mutual fund trades requires simply that those

buying or redeeming mutual fund shares receive the NAV next calculated after the mutual fund

receives their order.29 Costs not related to trade execution, such as soft dollar arrangements and

12b-1 fees present distinct issues entirely separate and apart from best execution.

          38.       However, as the analysis here shows, to the extent that the concept of best

execution is expanded by the SEC in its enforcement actions to include the imposition of post-

execution mutual fund fees, such as 12b-1 fees, all fiduciary duties, including the expanded duty

of best execution were met.




27
   The forward pricing rule is Investment Company Act Rule 22c-1, 17 CFR 270.22c-1(a), pursuant to which
underwriters, and dealers must sell and redeem fund mutual fund shares at the price determined by the net asset value
                                                            eceipt of an order to buy or redeem such shares. The rule
also requires that funds calculate their NAV at least once a day, which is typically after the major markets close at
4:00pm eastern time.
28
   Eric Zitzewitz, How Widespread Was Late Trading in Mutual Funds? 96 AMER. ECON. REV. 284 (2006).
29
   See also Deposition of Timothy Pagliara, supra, at 123-125 (making this point).

                                                         14

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 16 of 47 PageID #: 246
           D.       Support for Opinion Four that the Reco
                    governance and culture was directed at instilling a culture of compliance in
                    the firm. This indicates that a lack of scienter or intention to engage in
                    wrongdoing.

             39.    CapWealth used independent consultants to craft the disclosures in its Form ADV

     Part 2A, and in other disclosure documents. The purpose of retaining such consultants was to

                                                         icable regulatory disclosure requirements. In

     particular, as Ms. Venable attested in her deposition the firm hired two outside consultants to

                                                         (consultants). For a number of years it was

     BrightHouse and the principal there was Howard Landers. And then subsequent to that is Asgard
                                               30
     and the principal th

V.         Conclusion


             40.                                                   selected the share class for its clients

     that offered the best overall terms of execution                            management practices,

     as they related to fees, deprived investment advisors of any incentive to guide clients towards

     high fee share classes because CapWealth discounted its standard advisory fee (or provided other

     discounts) to off-set any 12b-1 fee imposed by a fund, such as in cases where only a share class

     that paid a 12b-1 fee was available to a particular investor or in cases in which paying a 12b-1

     fee and then offsetting that fee by a reduction in the investment advisory fee was the most

     efficient cost structure for the client. This fact completely differentiates CapWealth from other

     advisors who may have faced conflicts because they had a financial incentive to select a higher

     cost share class that paid a 12b-1 fee. This important substantive difference makes disclosure

     immaterial.



30
     Deposition of Phoebe Venable, supra, at 122.

                                                    15

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 17 of 47 PageID #: 247
            41.     The SEC has long taken a practical, holistic approach to disclosure. In particular,

     fulsome disclosure is encouraged, so long as information necessary in order to make fulsome

     disclosure not misleading also is made.           And corrective disclosure is encouraged, as are

     disclosures in formats appropriate for investors. Here the appropriate disclosures were made in

     a variety of ways (prospectus, confirmation and in-person). Any decision to insist that disclosure

     is only proper and appropriate if it is contained in Form ADV Part 2A represents a conflict with

     long-standing SEC disclosure policies that provide significant benefits to investors. The fees

     were disclosed in the mutual fund prospectuses and in the confirmations sent to customers

     purchasing. It would be bad public policy to diminish the other disclosures.

            42.     Further with respect to overall execution quality and customer experience,

                                                 es in funds with 12b-1 fees was in the best interests of its

     clients when viewed from a tax planning perspective. Having a client first pay the 12b-1 fees

     associated with a fund and then having the amount of the advisory fee returned to the client

     through a reduction in the annual advisory fees by an offsetting amount preserved the

     deductibility of such fees. This is because the advisory fees are not fully deductible, while the

     12b-1 fees are treated as a necessary and ordinary business expense and are deductible from the

     net gains of the fund.31

            43.     The duty of best execution that applies to brokers and investment advisers provide

     their customers the most favorable terms commercially available for their trades. Here the record

     indicates that CapWealth customers who paid 12b-1 fees received best execution of their trades.




31
  Section 11045 of the Tax Cuts and Jobs Act of 2017 eliminated the deductibility of all miscellaneous expenses,
including investment advisory fees, subject to the 2 percent limitation for the years 2018 through 2026. But the 12b-
1 distribution and service fees a mutual fund pays to investment advisors continue to be deductible under 26 U.S.C.
§162.

                                                         16

     Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 18 of 47 PageID #: 248
I attest to holding the opinions discussed in the above Report to a high degree of certainty.

Respectfully submitted,




                       Jonathan Macey
                       June 13, 2020




                                                17

 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 19 of 47 PageID #: 249
                                      Curriculum Vitae

Name:         Jonathan R. Macey

Address:      Yale Law School
              127 Wall Street                      P.O. Box 208215
              New Haven, CT 06511                  New Haven, CT 06520-8215
              (courier)                            (post)

Telephone:     (203) 432-7913                      Fax: (203) 432-4871

e-mail:       jonathan.macey@yale.edu

Education:    J.D. Yale Law School; Article and Book Review Editor, Yale Law Journal, 1982;
              A.B., cum laude (economics), Harvard College, 1977.

Current Positions:

                     Sam Harris Professor of Corporate Law, Finance, and Securities
                     Regulation, Yale University
                     Professor, Yale School of Management
                     Chair, Yale University Advisory Committee on Investor Responsibility
                     (ACIR)
                     Chair, Yale Faculty Committee on Athletics
                     Executive Committee, Yale Law School Center for the Study of Corporate
                     Law
                                                       ppointment Committee (SAAC) for the
                     Yale School of Management
                     Economics Advisory Board, Financial Industry Regulatory Authority,
                     (FINRA)
                     Member, European Corporate Governance Institute (ECGI)

Subjects:     Business Organizations (Corporations and Other Business Associations);
              Corporate Finance; Corporate Governance; Banking and Financial Institutions
              Regulation; the Economics of Regulation

Other:        Ph.D. (Law) honoris causa Stockholm School of Economics, 1996

              D.P. Jacobs prize for the most significant paper in volume 6 of the Journal of



              Paul M. Bator Award for Excellence in Teaching, Scholarship and Public Service
              awarded by the University of Chicago Law School Chapter of the Federalist
              Society, 1995




 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 20 of 47 PageID #: 250
           Bipartisan Policy Center (BPC) Financial
           Group on Capital Markets

           Fellow, Columbia Law School and Columbia Business School, Program in the
           Law & Economics of Capital Markets

           Founding Member, CCH/Aspen Wolters Kluwer Law & Business, Banking and
           Securities Editorial Board

Books:

                                                 Including Partnerships and Limited

           Hamilton and Douglas Moll)


           edition, 2017) (with Richard Cornell and Geoffrey P. Miller)

                                                  treatise), originally published in 1998,
           updated annually, Wolters Kluwer Law & Business, 2017 (updated annually)

                                                 How Integrity Has Been Destroyed on Wall



           Press 2008)


           Elgar Publishing, 2008)


           2008)

                                             and Antitrust Exemption in Insurance



           Corporate Law in Transition: A Law and Economics Analysis (published in
           Swedish and English by SNS Förlag 1993)


           Business, 1992)




                                                                                             1

 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 21 of 47 PageID #: 251
              and Estate Council Foundation (1991)


Articles, Chapters in Books, Book Reviews:

                                                    Systemically Important Financial
                                             iversity Law Review 967 (2020)

                                                        Its Source: Judicial Review from a
                                                   eme Court Economic Review 61 (2019)


              (2019) (with Leo Strine)

                                                      ory Right of Appraisal and Efficient



              Court Economic Review 155 (2018)

               Martoma and Newman: Valid Corporate Purpose and
              71 Southern Methodist University L. Rev. 869 (2018)

                                                    Financial Regulation and Corporate
                           in
              Jeffrey Gordon and Wolf-Georg Ringe,editors, (Oxford University Press 2018)


              Journal of Corporation Law 778 (2017) (with David Swensen)


              University of Pennsylvania Journal of Law & Public Affairs 24 (2017)

                                        Their Bite: An Essay on Who Bleeds When the Wolves
              Bite
              http://heinonline.org/HOL/Page?handle=hein.journals/yljfor126&div=44&g_sent
              =1&casa_token=&collection=journals

                                                      qual Treatment of Securities Market
                                                     Russell Sage Foundation Journal of the
              Social Sciences 94-101 (2017)


              (2016)



                                                                                              2

 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 22 of 47 PageID #: 252
          Economic Policy Review 85-105 (2016) (Publication of the Federal Reserve Bank


                                                    Real Justifications for Piercing the



          Ring-Fence Approach to Cross-Border Insolvencies of Financial Institutions, 31
          Yale J. on Reg. 695 (2014)

                                                   se Theory, The Arbitrage Theory and
          the Regulatory Mistake Theory, in Risk Management in Financial Institutions,
          Shahin Shojai and George Feiger, editors (Euromoney Books, 2013)

                                                the Shareholder Value Myth and the
                                         view 911 (2013) (book review)

                                                              Cornell Law Review 591
          (2013)

                                                               nd the Nature of Self-
                                               963 (2012) (with Caroline Novogrod),
          reprinted in 55 Corporate Practice Commentator 279-313 (2013)


          2012)

                                                     y Market Mutual Funds as Substitutes
                                                    Stanford Journal of Law, Business &
          Finance 131 (2011)


          120 Yale Law Journal 1368 (2011) (with James Holdcroft)


          Literature 750 (2011) (review essay)

                                                 e Finance and Investment Banking (and the

          Corporate Finance 18-29 (2010).

                                                    cial Scrutiny of Dire
          4 International Journal of Corporate Governance 337 (2009 (published June,
          2010) (with Geoffrey Miller)



                                                                                             3

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 23 of 47 PageID #: 253
                                                 Capital Markets: The Problem of the
                                    Syracuse Law Review 427 (2010)

                                    Facing the U.S. Securities and Exchange


                                               Applying Broker-Dealer Law to Subprime




          26 Yale Journal on Regulation 89


          Winter 2009: Volume 1, Number 1 peer-edited Harvard Law School publication,
          pp. 1-40 (available at
          https://ojs.hup.harvard.edu/index.php/jla/article/view/6/21 2009) (2009) with
          Geoffrey Miller

                                                  e Law and Economics of the Delisting



                                                          Dodge v. Ford
          & Business Review, 177 (2008)

                                                           in


                                             cisions: Kamin v. American Express
                     in
          2008)


          in

                                                 eoretical Analysis of Whistleblowing
                                     chigan Law Review 1899 (2007), reprinted in


          Too Many Notes and Not Enough Votes: Lucian Bebchuk and Emperor Joseph II
          Kvetch about Contested Dir                        Seraglio
          Law Review 759 (2007)


          Yale Law Journal 2416 (vol. 9, 2006)


                                                                                          4

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 24 of 47 PageID #: 254
          Corporation Law 613 (2006)


          Business Review 10 (2006) (revised in volume 2, #2, Virginia Law & Business
          Review)


          Policy (2006)


          Yale Journal on Regulation 1 (2006)

                                                 lf-Regulation, and the Idea of a




                                                  is: Using Externalities to Explain Legal
          Opinions in Structured Finan


          1131 (2005)


          Western Reserve L. Rev. 587

                                    onary Failure and Economic Development in the Middle
                                               ational Law 397 (2005) (with Ian Ayres)



          Review 951 (2005)


          Transformation 1 (2005)


          Review 1759 (2004)


          Law Review 117 (2004)




                                                                                             5

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 25 of 47 PageID #: 255
                                                  Empirical Examination of Major
          Accounting Firm Audits of Large Client
          July 2004, vol. 1, issue. 2, pp. 263-300(38) (with Ted Eisenberg);

                                                     Role of Objectivity, Proximity and
          Adaptability in Corporate Governance
          2, pp. 356-393 (with Arnoud Boot) (reprinted (in English and Portuguese) in
          Direito Empresarial: Aspectos atuais de Direito Empresarial brasileiro e
          comparado, pp. 416-441 (English); 442-470 (Portuguese) (2005)


          Review, 2004, vol. 89, issue 2, pp. 394-422


          L. J. 1353 (2003)


          the Relative Efficiency of Mandatory
          University Law Quarterly, 329 (2003)

                                                   cation, Independence, Governance, and
          the Demise of the Accounting Prof
          (2003) (with Hillary Sale)


          (Publication of the Federal Reserve Ba


          Banking Law Journal 309 (2003)


          Journal of Financial Intermediati

                                                 a Better Job Than the States in
                                          Business Lawyer 1025 (2002)



          607 (2002)


          Review 280 (2002)

                                                 The Case Against the European Legal

                                                    dei Creditori: Una Critica Radicale alle


                                                                                               6

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 26 of 47 PageID #: 256
                                                 apital Formation and Creditor Protection:
          A Radical Critique of the European Legal Capital Rules), 57 Rivista delle Società
          78 (2002) (with Luca Enriques)

                                                 deral System: Banking and Financial
                                                and Economic Regulation: Comparative
          Perspectives, edited by Daniel C. Esty and Damien Geradin (Oxford University
          Press 2001), pp. 95-110


                                               ory Co-operation: Legal Problems and

          Peter L. Lindseth (Oxford University Press 2000), pp. 147-166

                                                    Barriers to Transatlantic Regulatory
                                                ory Co-operation: Legal Problems and
          Political Perspectives, edited by George A. Bermann, Matthias Herdegen, &
          Peter L. Lindseth (Oxford University Press 2000) at pages 357-372;


          Journal of Corporation Law 691 (2000)


          (1999)



          Enrico Colombatto)


          Constituencies from a Theory of the Fi
          (1999)


          Wharton Papers on Financial Services 1999, the Brookings Institution (with


                                                   Trading Systems: A Law and Economics



          Contemporary Problems 109 (1998 (published in January, 1999))


          Review 835 (1998)



                                                                                           7

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 27 of 47 PageID #: 257
                                                gnorance, Hyperbole, and Fear Lead to
                                            Chicago Law Review 1487 (1998)


                                       and Social Inquiry 323 (1998)


          173 (1998)

                                      nism to Capture the Popular
          of Social Philosophy 372 (1998)


          1998 Brookings-Wharton Papers on Financial Services 405

                                              (reviewing Mashaw, Greed, Chaos and
          Governance), 86 Georgetown Law Journal 1075 (1998)


          Business Law Review 121 (1998)

                                                erent Corporate Governance Systems:
                                                 10 Journal of Applied Corporate Finance
          16 (1998)

                                                 ts By-Law in Delaware: Preserving the
                                                  nal of Applied Corporate Finance 63
          (1998)


          Intermediation 188 (1977, published

                                                                       82 Iowa Law Review
          965 (1997, published in 1998, with Geoffrey P. Miller)


          (1997)

                                                  the Board of Directors in the Age of
                                                  291 (1997 with Enrico Colombatto)

                                                       tion of Legitimate and Illegitimate




                                                                                             8

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 28 of 47 PageID #: 258
          International Bulletin of the Institute of Macroeconomic Analysis and
          Development 10 (1997 with Enrico Colombatto)


          of Economic Literature 162 (1997) (book review)

                                             onal Economic Cooperation and the Decline
                                           Law Review 925 (1996 with Enrico
          Colombatto)

                                              ciple: The Case for Reallocating

          Journal on Regulation Symposium: Constructing a New Federalism 25 (1996)


          16 International Review of Law and Economics 195 (1996 with Enrico
          Colombatto)


          Corporation Law 69 ((1995) published in 1996)


          Review 373 (1996) (book review);

                                                  Journal of Law & Public Policy 301
          (1996)

                                                    rope: A Public C
          6 Journal des Economistes et des Etudes Humanines 259-275 (1995 with Enrico
          Colombatto)


          Washington Law Review 1105 (1995 with Geoffrey P. Miller)

                                       Commercial Banking: A Comparative Examination
          of Germany, Japan, and the United Stat
          (with Geoffrey P. Miller) reprinted in 9 Journal of Applied Corporate Finance 57
          (1997)

                                               on Market Economy in Eastern Europe:
          Currency Convertibility and Exchange Rates,
          Law 387 (1995) (with Enrico Colombatto)




                                                                                             9

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 29 of 47 PageID #: 259
                                                ons: A Law and Economics Analysis of
                                             95 Columbia Business Law Review 495
          (1995) (with Clas Bergström, Peter Högfeldt and Per Samuelsson)


          (1995) (with Geoffrey P. Miller)

                                             nary Notes Towards a Public Choice
                                          Northwestern University/Washington
          University Law and Linguistics Conference, 73 Washington University Law
          Quarterly 1001 (1995)


          O'Neal Corporate and Securities Law Symposium: Limited Liability Companies,
          73 Washington University Law Quarterly 433 (1995)

                                                  Transition in Russia: A Bargaining
                                                  nd Public Policy 379 (1995) (with Enrico
          Colombatto)



                                                    ry Contract, and the Mismatch in the

          1 (1995) (with Geoffrey P. Miller)

                                      ysis of Deposit Insurance,
          of Banks and Securities Firms (Guido Ferrarini, editor, 1995) (with Geoffrey P.
          Miller)


          University of Chicago Law Review 1443 (1994)

                                                    the Economic Theory of Regulation and
          the Economic Theory of Statutory Inte
          (1994)


          Legal Studies 627 (1994)


          and Policy 181 (1994)


          Scelte pubbliche 113 (1994) (with Enrico Colombatto)



                                                                                             10

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 30 of 47 PageID #: 260
          Rutgers Law Review 577 (1994)


          Contemporary Problems 45 (comment on Moe & Wilson, Presidents and the
          Politics of Structure 1994)

                                                 nd Interest Group Formation: A Case
                                         Cardozo Law Review 909 (1994)

                                                Analysis on Legal De
          Harvard Journal of Law and Public Policy 107 (1994)


          Stanford Law Review 1937 (1993)


          Journal of Corporation Law 185 (1993)


          Review 226 1993)

                                                  Reconceiving the Federal Role in
                                                    ersity Law Review 13 (with Geoffrey
          P. Miller 1993)


          Law Review 1412 (1993)

                                                                       ersity of Toronto
          Law Journal 401 (with Geoffrey P. Miller 1993)


          Forest Law Review 933 (1993)


          Law 203 (1993)


          (Comment at Sixth Annual Federalist Society Symposium 1993)

                                               ity of Early Closure: A View of the
          Kaye, Scholer Case From the Persp
          Southern California Law Review 1115 (with Geoffrey P. Miller 1993)




                                                                                           11

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 31 of 47 PageID #: 261
                                                  Journal of Law & Public Policy 49
          (1993)


          Review 291 (with Geoffrey P. Miller 1993);


          Northwestern Law Review 458 (with Geoffrey P. Miller 1993)


          289 (with Geoffrey P. Miller 1992)


          Confidence Through Financial Reform, Conference Proceedings Volume, Ohio
          State University Business School, June 25, 1992


          Review 237 (with Geoffrey P. Miller 1992)

                                  Internal Organization of
          Review of Law and Economics 280 (1992)


          Cornell Law Review 1115 (1992)

                                                    der: The Triumph of Capitalism and
          the Competition Between Liberalism and
          Law Journal 277 (with Geoffrey P. Miller 1992)




                                                Control of Administr
          Journal of Law, Economics & Organization 93 (1992)


          Law Review 647 (with Geoffrey P. Miller 1992)

                                               e Bifurcated Treatment of Economic

          Policy 141 (1992)

                                                 History and Implic
          Forest Law Review 31 (with Geoffrey P. Miller 1992 Symposium)




                                                                                      12

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 32 of 47 PageID #: 262
                                               xas Law Review 347 (with Geoffrey P.
          Miller 1991)

                                               Banking: Uninsured Deposit Facilities
          as Financial Intermediaries for the
          Survey of American Law 865 (with Geoffrey P. Miller 1991)


          (with Geoffrey P. Miller 1991)

                                                Materiality, Reliance, and Extending the

          Miller, Mark L. Mitchell and Jeffry M. Netter 1991)


          Economic Analysis and Recommendations fo
          Law Review 1 (with Geoffrey P. Miller 1991)


          Research in Law and Economics 19 (with M. Wayne Marr and S. David Young
          1991)


          University Law Review 315 (1991 Symposium)

                                              porate Takeovers: A View From the
                                               sity Law Quarterly 383 (1991)


          Washington University Law Quarterly 769 (1991 Symposium)

                                                    tionales for Making Shareholders the
          Exclusive Beneficiaries of Corporate Fi
          23 (1991 Symposium)

                                                Markets: Bank Entry into Commercial
          Paper Underwriting in the United Stat
          Pennsylvania Law Review 369 (with David G. Litt, Geoffrey P. Miller and
          Edward L. Rubin 1990)

                                               lican Parties as Organizers of Shadow
                                   igan Law Review 1 (1990)


          75 Virginia Law Review 265 (1991)



                                                                                           13

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 33 of 47 PageID #: 263
                                                  alysis of the Fraud on the Market
                                             1059 (with Geoffrey P. Miller 1990)



          Hideki Kanda 1990)


          Forest Law Review 85 (1990 Symposium)

                                                  s and Hegelian Ethics: A Comment on
                                     rdozo Law Review 505 (1990)


          1692 (1990)




          Review 923 (1989)

                                                  is of the Uptick Rule and its Role in
          View of the October 1987 Stock Mark
          (with Mark Mitchell and Jeffry Netter 1989)

                                               nvestments, and the Legal Treatment of
                                             1989 Duke Law Journal 173 (1989)


          1277 (1989)

                                              Interest Group Dynamics of Regulatory
          Change in the Financial Services Indu
          1275 (1989)


          Cornell Law Review 43 (1989)

                                                ndividual Liberties,
          Review 813 (1989)


          Dame Law Review 447 (1989) (review of John A.C. Conybeare, Trade Wars:
          The Theory and Practice of International Commercial Rivalry)




                                                                                          14

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 34 of 47 PageID #: 264
                                                                       l of International
          Law 623 (1989) (review of Daniel Burstei
          and its Threat to America)

                                                fits of Stare Decisi
          Law Review 93 (Special Symposium Issue on Post-Chicago Law and Economics,
          1989)

                                                 w Journal 127 (with Geoffrey P. Miller
          1988)


          (1988)

                                                Market for Bank Cont
          Law Review 1153 (with Geoffrey P. Miller 1988)


          677 (with Henry N. Butler 1988)


          Law Review 467 (1988)

                                   sider Trading: Ayn Rand Meets the Theory of the
                                         w and Public Policy 785 (1988)


          (1988) (review of Alan Bloom, The Closing of the American Mind)



                                               lutions: The New, New Direction of the
                                        39 Alabama Law Review 355 (1988
          Symposium); reprinted 30 Corporate Practice Commentator 459 (1989)

                                                     ents of the Public Choice Model: An

          Symposium)

                                                     ry of the Theoretical and Empirical
                                              tion 215 (with Elizabeth H. Garrett 1988)


          Journal of Law and Economics 311 (with David D. Haddock 1987)




                                                                                        15

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 35 of 47 PageID #: 265
          Review 50 (1987 Symposium)


          Quarterly 131 (with Jeffry M. Netter 1987 Symposium)

                                                Scholarship: Market Forces vs. the
                                         le Law Journal 342 (1987)


          David D. Haddock 1987)


          Review 469 (with Geoffrey P. Miller 1987)


          Review 701 (with David D. Haddock and Fred S. McChesney 1987)

                                                    rough Statutory Interpretation: An
                                       lumbia Law Review 223 (1986)

                                                 rvard Journal on Legislation 103 (with
          Richard L. Doernberg 1986)

                                                 rection of the Rules Against Insider
                                                   Symposium); reprinted in 18 Securities
          Law Review (1986)


          Fred S. McChesney 1985)

                                                and America: The Economics of the
                                           (1986); in Law and Economics and the
          Economics of Regulation 149 (International Studies in Economics and
          Econometrics, Volume 13, Kluwer Academic Publishers)


          Illinois Law Review 315 (with David Haddock 1985)

                                    gislation and the Judicial Function: The Dilemma of
                                                   (1984); reprinted in 17 Securities Law
          Review 401 (1985)

                                                Loss, Fundamentals of Securities
          Regulation) 93 Yale Law Journal 1173 (1984)



                                                                                          16

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 36 of 47 PageID #: 266
Miscellaneous
Publications:


                Newswire/Opinion, https://www.bnnbloomberg.ca/behind-the-sec-s-war-on-freedom-of-
                speech-1.1398605, March 2, 2020



                https://www.ft.com/content/0619f7ca-32c3-11ea-a329-0bcf87a328f2, January 12, 2020



                Times, https://www.nytimes.com/2017/07/18/opinion/wall-street-brokers-rebates
                kickbacks.html?mcubz=2 July 18, 2017 (with David Swensen)


                Times, http://www.latimes.com/opinion/op-ed/la-oe-macey-ipo-democracy-
                20170110-story.html January 10, 2017

                                                                      script from 2014 National
                Lawyers Convention: Millennials, Equity and the Rule of Law, 85 Mississippi
                Law Journal 697, 711-714 inter alia (2016)


                http://yaledailynews.com/blog/2016/11/18/macey-in-defense-of-athletics/,
                November 18, 2016


                Fortune Magazine, http://fortune.com/2016/11/03/obama-non-compete-
                agreements/, November 3, 2016


                Journal, http://www.hoover.org/research/insider-trading-and-supreme-court,
                September 29, 2016

                                                     ning Ideas, A Hoover Institution Journal,
                http://www.hoover.org/research/rise-crony-capitalism, February 11, 2016

                                                      ng Ideas, A Hoover Institution Journal,
                http://www.hoover.org/research/beware-banking-animus, January 5, 2016
                (reprinted in Hebrew in the Tel Aviv newspaper Haaretz)

                                                       The New York Times, December 24, 2015
                (with David Swensen)




                                                                                                    17

 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 37 of 47 PageID #: 267
                                               September 3, 2015 (with Logan Beirne)


          Journal, June 1, 2015 (with David Swensen)


                                         ard Law School Forum on Corporate
          Governance and Regulation, May 18, 2015

                                              s, A Hoover Institution Journal,
          http://www.hoover.org/research/injustice-sec, May 14, 2015

                                            lip-Flops Allegations and Further
          Demonstrates that He and Commissioner Gallagher Wrongfully Accused the
                                                Corporate Governance and Financial
          Regulation, January 6, 2015

                                                    that He and Commissioner Gallagher
                                               rvard law School Forum on Corporate
          Governance and Financial Regulation, December 21, 2014


                                                  on Corporate Governance and Financial
          Regulation, December 15, 2014

                                                   ll Street Journal, December 12, 2014

                                                 tional Review OnLine, October 31, 2014


          National Law Journal, (with Logan Beirne), September 8, 2014


          Beirne), May 14, 2014


          Forbes.com, April 24, 2014



          Street Journal, April 20, 2014


          2014



                                                                                          18

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 38 of 47 PageID #: 268
                                     Daily News, November 15, 2013

                                                America: The Soros-funded CPA-Zicklin

          22, 2013

                                                  which does not kill the SEC may make

          http://www.scotusblog.com/2013/02/opinion-analysis-that-which-does-not-kill-
          the-sec-may-make-the-agency-stronger/



          http://www.scotusblog.com/2013/01/argument-recap-were-from-the-government-
          and-were-here-to-win/


          SCOTUSblog (Jan. 7, 2013), http://www.scotusblog.com/2013/01/argument-
          preview-too-bad-both-sides-cant-lose-this-one/

                                  from the Department of Ju
          2012

                                              gn Affairs, (foreignaffairs.com), July 20,
          2012


          18, 2012

                                               earn From Experience. Regulators Rarely




                                         e Wall Street Journal, January 13, 2012

                                                      The Wall Street Journal, December
          13, 2011




                                                                                           19

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 39 of 47 PageID #: 269
                                                   Politico.com, (with Elaine Buckberg
          and James Overdahl), August 16, 2011



                                                                     e Wall Street Journal,
          April 19, 2011

                                                   The Wall Street Journal, March 21, 2011




          February 18, 2011.

                                                  ll Street Journal, January 20, 2011




                                               Wall Street Journal, January 12, 2010


          Journal, October 25, 2009


          Transforms Too Radically and Directors Become a Threat To, Rather Than a
                                             even Seiden) Directors and Boards
          Magazine, 2009.


                                      reet Journal, April 14, 2009




                                                                                              20

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 40 of 47 PageID #: 270
                                                                          Street Journal, October
          11, 2008


          17, 2008 (with James Holdcroft)


          25 Yale Journal on Regulation 305-313 (2008) (speech delivered on the occasion
          of the 25th Anniversary of the Yale Journal on Regulation).

                                                   ily News, Friday, November 21, 2008


          http://washingtonindependent.com/view/bear-stearns-too-big , May 21, 2008

                                                 Journal, Monday, March 31, 2008, at A19

                                                        eet Journal, Tuesday, October 24, 2006
          at A17


          Regulation, Vol. 28, No. 2, Summer 2005.

                                                                                      l Street Journal,
          Tuesday, April 5, 2005

                                                        Wall Street Journal, Tuesday, March
          15, 2005


          June 21, 2004

                                                            Street Journal, Tuesday, December
          29, 2003, A10;

                                          The New Palgrave Dictionary of Economics and
          the Law, Vol. 3. P. Newman, ed. New York: Stockton (1998)


          Monday, May 4, 1998


          February 22, 1998, M2


          Monday, February 16, 1998


                                                                                                    21

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 41 of 47 PageID #: 271
          September 1, 1997


          Sunday, May18, 1997


          April 28, 1997

                                                 e National Law Journal, Monday, August
          26, 1996

                                                  Journal of Corporate Governance 12
          (1996), reprinted in Independent Policy Report, Independent Institute (1996)


          Monday, September 25, 1995


          September 13, 1995;


          Wednesday, August 9, 1995

                                            e Wall Street Journal, July 18, 1995


          Wednesday, June 7, 1995

                                               Journal, Wednesday, September 7, 1994;

          "Mutual Banks Take Your Money and Run" The Wall Street Journal, Wednesday,
          December 29, 1993;

                                              et Journal, Monday, July 19, 1993

                                                    The Wall Street Journal, Wednesday,
          December 30, 1992


          Journal, Wednesday, June 24, 1992


          February 14, 1992



                                                                                          22

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 42 of 47 PageID #: 272
                                               The Wall Street Journal, Wednesday,
          January 29, 1992


          Monday, August 19, 1991


          Sunday, July 14, 1991


          Sunday, September 23, 1990

                                                The Wall Street Journal, Monday, June
          25, 1990


          Sunday, June 24, 1990


          Times, Sunday, April 22, 1990


          December 10, 1990


          The Los Angeles Times, Sunday, February 5, 1989


          Policy Analysis No. 101, March 31, 1988

                                                              nal, Friday, March 4, 1988

                                                    The Wall Street Journal, Thursday,
          September 10, 1987

                                                But is it Within Law? Too Strict a
                                                 l Street Journal, Wednesday, May 28,
          1986


          Tuesday, October 31, 1985

                                                    Street Journal, Friday, August 23, 1985




                                                                                         23

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 43 of 47 PageID #: 273
               Remarks at Symposium on the First Amendment and Federal Securities
               Regulation, 20 Connecticut Law Review (assorted pages) 1988

               Remarks at Colloquium on the ALI Corporate Governance Project, 71 Cornell
               Law Review. (assorted pages) (1986)


               102 (1981) (published as a student)

Recent Testimony


Committee Hearing, July 23, 2015

Current Activities:

               Member, American Law Institute;

               Members Consultative Group fo
               Law/Corporate Goverance Project;

               Editorial Board, Journal of Accounting, Finance and Law;

               Academic Advisory Board Committee, the Banking Law Anthology;

               Academic Advisory Board, The Social Philosophy and Policy Center;

               Board of Editors, Journal of Banking and Finance;

               Board of Editors, Journal of Banking Law;

               Board of Editors, Journal of Financial Crime;

               Board of Editors, Corporate Practice Commentator;

               Guest Contributor, Harvard Corporate Governance Blog

Employment History:

               Sam Harris Professor of Corporate Law, Securities Law and Corporate Finance,


               Visiting Professor, Bocconi University, Milan, Italy, fall 2012;

               Visiting Professor of Law, Yale University, 2003-2004;



                                                                                              24

 Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 44 of 47 PageID #: 274
           J. DuPratt White Professor of Law, Cornell Law School, 1991-2004;

          Visiting Professor of Law, Harvard Law School, 1998-1999;

          Visiting Professor, Faculty of Law, Stockholm School of Economics, fall, 1993;

          Research Fellow, International Centre for Economic Research, Turin Italy, winter,
          1993, spring, 1994;

          Professor of Law (with tenure), University of Chicago, 1990-1991;

          Professor of Law, (with tenure), Cornell University, 1987-1990;

          Visiting Professor of Law, The University of Chicago, fall quarter, 1989-1990;

          Visiting Professor, University of Tokyo Faculty of Law, summer, 1989;

          Visiting Associate Professor of Law, University of Virginia, 1986-1987;

          Assistant to Associate Professor of Law, Emory University, 1983-1986;

          Law Clerk to the Honorable Henry J. Friendly, United States Court of Appeals,
          Second Circuit, 1982-1983 term of court;

          Consultant, Municipal Finance Department, Lloyd Bush & Associates, New
          York, NY (consultant representing municipalities and investment banks before
          credit rating agencies (1978-1979));

          Municipal Bond Trader, Bankers Trust Company, New York, NY (1977-1978);

          Member, Board of Directors, Telxon Corporation, 1998-1999 (appointed as
          dissident director in settlement of proxy contest dispute); Member, Board of
          Directors, WCI Communities, Inc., 2007-2009; Member, Board of Directors,
          Shred-It Connecticut, 2007-2010; Alternative Director nominee for Illumina, Inc.,
          2012, Hess Corporation; 2015; Director nominee Rexene Corporation, 1999,
          Circon Corporation, 1998, Arvin Meritor, Inc. 2004, Wynn Resorts, Ltd. 2012,
          Family Dollar Stores, 2014 (among others).

          Current consulting rate: $1,250.00 per hour.




                                                                                           25

Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 45 of 47 PageID #: 275
Jonathan Macey -- Prior Expert Testimony as of May 13, 2020

                     Year     Case Name                                       Court                                              Testimony Given
                     2015     New York v. Maurice Greenberg                   Supreme Court of the State of New York, County     Deposition Testimony
                                                                              of New York
                     2015     State of Connecticut v. The McGraw Hill         Superior Court, Judicial District of               Deposition Testimony
                                                                              Hartford, Hartford, CT
                     2015     George L. Miller, Chapter 7 Trustee,            United States Bankruptcy Court, District of        Deposition Testimony
                              v. Kirkland & Ellis                             Delaware
                     2015     In the Matter of Office of the Comptroller of   U.S. Department of the Treasury, Office of the     Deposition Testimony
                              the Currency v. James E. Plack                  Comptroller of the Currency
                     2015     Paolo Moreno v. SFX Entertainment, Inc.         United States District Court for the Central       Deposition Testimony
                                                                              District of California, Western Division
                     2015     Future Select v. Tremont Group Holdings         Superior Court for the State of Washington for     Deposition Testimony
                                                                              King County
                     2015     Panattoni Development Company, Inc. v.          Supreme Court of the State of New York, County     Deposition Testimony
                              Scout Funds 1-A, LP and 1-C, LP                 of New York
                     2016     Crystal Good, et al. v. American Water          United States District Court for the Southern      Expert Report
                              Works Company, Inc., et. al                     District of West Virginia
                     2016     CaremarkPCS Health, L.L.C. v. Walgreen          American Arbitration Association, Phoenix, AZ      AAA Arbitration
                              Co.                                                                                                Hearing Testimony
                     2017     SLSJ, LLC v. Kleban                             United States District Court for the District of   Expert Report
                                                                              Connecticut
                     2017     Robinson Mechanical Contractors, Inc. v.        United States District Court for the Eastern       Deposition Testimony
                              PTC Group Holdings Corp.                        District of Missouri, Southeastern Divisio n
                     2017     Vikas Goel v. American Digital University,      Supreme Court of the State of New York, County     Expert Report
                              Inc.                                            of Westchester
                     2018     In the Matter Of NewSat Limited (In             Federal Court of Australia District Registry:      Joint Expert Witness
                              Liquidation                                     Victoria Division: General                         Statement



                                                                                                                                                        2




           Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 46 of 47 PageID #: 276
        2018    United States of America v. AT&T Inc.,        United States District Court for the District of   Deposition Testimony
                DirecTV Group Holdings, LLC, and Time         Columbia
                Warner, Inc.
        2018     Blueblade Capital Opportunities LLC,         Court of Chancery of the State of Delaware         Deposition Testimony
                v. SciQuest, Inc.
        2019    Deere & Company v. Hitachi Construction       International Chamber of Commerce                  Expert Report
                and Machinery Co., Ltd. v. Hitachi            International Court of Arbitration, Paris, FR
                Construction and Machinery Co., Ltd

        2019    Maurice Greenberg v. Eliot L. Spitzer         Supreme Court of the State of New York, County     Deposition Testimony
                                                              of Putnam
        2019    In Re: National Prescription Opiate           U.S. District Court for the Northern District of   Deposition Testimony
                Litigation                                    Ohio
        2019/   Party City Corporation v. Cayan LLC           American Arbitration Association                   Deposition Testimony/
        2020                                                                                                     AAA Arbitration
                                                                                                                 Hearing Testimony
        2020    In re; ASHINC Corporation, et. al, debtors,   United States Bankruptcy Court for the District    Deposition Testimony
                Catherine Youngman Litigation Trustee v.      of Delaware
                Black Diamond Opportunity Fund II, LP
        2020    A.O.A. et al. v. Doe Run Resources            United States District Court for the Eastern       Deposition Testimony
                Corporation, et. al.                          District of Missouri, Eastern Division
        2020    Wai Chun Shek v. Luckin Coffee Inc.,          United States District Court for the Southern      Expert Report
                                                              District of New York


a




                                                                                                                                         3




    Case 3:20-cv-01064 Document 15-3 Filed 02/11/21 Page 47 of 47 PageID #: 277
